


Exhibit 10.1 (al)

 

AMENDMENT NUMBER 7
TO THE
SAUER-DANFOSS EMPLOYEES’
SAVINGS PLAN
(As Amended and Restated Effective January 1, 1997)

 

By virtue and in exercise of the amending power reserved to Sauer-Danfoss (US)
Company (the “Company”) by Section 14.1 of Sauer-Danfoss Employees’ Savings Plan
as amended and restated effective January 1, 1997 (the “Plan”) and pursuant to
the authority delegated to the undersigned officer of the Company by the
Employee Benefits Committee of the Company, the Plan is hereby amended and,
effective as of February 1, 2003, by adding the following new Section A-10 to
follow immediately after Section A-9 of the Appendix A entitled “Application of
the Economic Growth and Tax Relief Reconciliation Act of 2001:”

 

“A-10. Catch-up Contributions.    All Employees who are eligible to make
elective deferrals under the Plan and who have attained age 50 before the close
of the Plan Year shall be eligible to make “Catch-up Contributions” in
accordance with, and subject to the limitations of, Section 4l4(v) of the Code.
Such Catch-up Contributions shall not be taken into account for purposes of the
provisions of the Plan implementing the required limitations of Sections 402(g)
and 415 of the Code or for purposes of the Matching Contribution provisions of
Section 5.1(b) of the Plan. The Plan shall not be treated as failing to satisfy
the provisions of the plan implementing the requirements of Section 401(k)(3),
401(k)(11), 401(k)(12), 410(b), or 416 of the Code, as applicable, by reason of
the making of such Catch-up Contributions.”

 

IN WITNESS WHEREOF, the Company has authorized the execution on its behalf this
Amendment Number 7, this 20th day of January, 2003.

 

 

 

SAUER DANFOSS (US) COMPANY

 

 

 

 

 

By:

/s/ Kenneth D. McCuskey

 

 

 

Kenneth D. McCuskey

 

 

Vice President Finance

 

--------------------------------------------------------------------------------
